DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       JEFF BRADLEY LINDEN,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D22-442

                              [June 15, 2022]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Caroline C. Shepherd,
Judge; L.T. Case Nos. 50-2016-CF-003821-AXXX-MB and 50-2016-CF-
005050-AXXX-MB.

  Jeff Bradley Linden, Moore Haven, pro se.

  No appearance required for appellee.

PER CURIAM.

   Affirmed. See Sims v. State, 286 So. 3d 292 (Fla. 4th DCA 2019), rev.
denied, No. SC19-2065, 2020 WL 1899575 (Fla. Apr. 16, 2020).

GERBER, LEVINE and FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.